Citation Nr: 1739210	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to an increased disability rating in excess of 10 percent for intervertebral disc syndrome of the right lower extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  

The Board remanded the case for further development in January 2015.  That development was completed, and the case has been returned to the Board for appellate review.

The Board notes that the issue on appeal was characterized as entitlement to service connection for PTSD.  However, in light of the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The Board also notes that, in a December 2015 rating decision, the RO granted service connection for  right and left lower extremity radiculopathy of the femoral and sciatic nerves.  However, the Veteran did not appeal the assigned ratings or effective dates. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, those issues are not currently on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that evidence has been added to the claims file that was not previously considered by the RO in connection with the claims on appeal, including additional VA treatment records and VA examination reports.  A supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC.

The Board also finds that an additional medical opinion is needed in connection with the claim for service connection for an acquired psychiatric disorder.  The Veteran was afforded a VA PTSD examination in July 2015.  The examiner diagnosed him with PTSD; however, she did not address the other diagnoses of record, such as depression and adjustment disorder with depressed mood noted in VA treatment records or the etiology of those psychiatric disabilities.  Therefore, the Board finds that an additional medical opinion is needed to determine the nature and etiology of all acquired psychiatric disorders that may be present.

The Board also notes that the Veteran's intervertebral disc syndrome of the right lower extremity is currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, which governs the rating of the external popliteal nerve (also known as the common peroneal nerve).  The April 2015 VA examiner found that the sciatic and femoral nerves were involved, and the March 2017 indicated that no nerve roots were involved.  However, there was no discussion of external popliteal nerve by either examiner.  As such, it is unclear as to whether that nerve is also affected.  As noted above, the RO granted separate evaluations for the radiculopathy of the right femoral and sciatic nerves, but the most recent rating decision indicates that the 10 percent evaluation has also been continued under Diagnostic Code 8521.  The Board does acknowledge that separate ratings for multiple nerves could constitute pyramiding, but the issue remains on appeal before the Board in light of the continuation.  Therefore, in light of the conflicting evidence, the Board finds that an additional examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder and intervertebral disc syndrome of the right lower extremity.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected intervertebral disc syndrome of the right nerve.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, the examiner should state whether the external popliteal nerve (common peroneal nerve is involved.  The Veteran is already granted separate evaluations for the sciatic and femoral nerves, which are not on appeal.

If the external popliteal nerve is affected, the examiner should indicate whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.

To the extent possible, the examiner should distinguish the symptomatology attributable to each nerve and his nonservice-connected diabetic polyneuropathy.  If the examiner is unable to distinguish the symptoms attributed to each nerve and any nonservice-connected disability, the examiner should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the July 2015 VA examination report, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s), other than PTSD.  If any previously diagnosed psychiatric disorders, such as depression and adjustment disorder with depressed mood, are not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that any acquired psychiatric disorder(s) manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the medical opinion to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken above.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




